Per Curiam:
The judgment should be modified by striking out the extra allowance to each defendant, and by striking out the taxable costs (but not the taxable disbursements) allowed to the defendant Fields,, and-as. so modified affirmed, without costs to either party on this appeal; the figures as to the modification to be determined upon the settlement of the order. Present—Patterson, P. J., McLaughlin, Laughlin, Houghton and Lambert, Jj. Judgment" modified as directed in opinion, and as modified affirmed, without-'costs. Settle order on notice.